Citation Nr: 1717282	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-23 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to August 1992 and June 2006 to August 2006, and had additional service in the Air National Guard and Air Force Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, a hearing was held before a Decision Review Officer (DRO); a transcript of the hearing is associated with the claims file.

[The Veteran had also appealed a denial of service connection for low back strain.  An August 2016 rating decision awarded her service connection for low back strain, rated 20 percent, effective in June 2008.  Accordingly, that matter is resolved, and no longer on appeal.]  


FINDING OF FACT

The Veteran is not shown to have (or during the pendency of this claim to have had) a hearing loss disability in either ear.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter dated in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist the Veteran, the RO has obtained her service treatment records (STRs), her VA treatment records, and private treatment records she identified.  Furthermore, the RO arranged for VA audiological examinations in November 2008 and May 2012.  The Board has found that those examinations were conducted in accordance with the regulatory requirements in 38 C.F.R. § 4.85, and that the reports of the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As was noted above, the Veteran was afforded a hearing before a DRO.  The DRO advised her that to establish service connection for hearing disability, such disability had to be shown, and that VA examination had found her hearing to be normal.  Based on her testimony and argument presented the her representative, the DRO arranged for another examination to assist the Veteran is establishing that she has a hearing loss disability.   
  
The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist her is met.  

Legal Criteria, Factual Background, and Analysis
The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Certain chronic diseases, to include sensorineural hearing loss (SNHL), as an organic disease of the nervous system, may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following service (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran's STRs include four audiograms, dated in April 1986 (Air Force service entrance examination), November1993 (Air National Guard entrance examination), October 1998, and December 2003.  On those examinations puretone thresholds, in decibels, were:
April 1986




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
0
5
5
LEFT
5
0
5
10
5

November 1993 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
0
0

October 1998



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
-5
-5
LEFT
5
0
0
0
-5

December 2003



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
0
LEFT
5
5
0
5
5

  The STRs do not note any complaints, findings, diagnosis, or treatment of hearing loss.  (See, e.g., April 1986, November 1993, October 1998, and December 2003 reports of medical history (denying symptoms of hearing loss)).
On November 2008 VA audiological evaluation, the Veteran reported difficulty hearing and understanding male voices and hearing when there is background noise.  Audiometry revealed puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
5
5
0
0
0

Speech discrimination by Maryland CNC testing found 100 percent discrimination in each ear.  
Records of November 2011 private audiometry submitted by the Veteran show she was found to have a speech reception threshold (SRT) of 5 in each ear and 100 percent speech discrimination in each ear.  

At the November 2011 DRO hearing the Veteran was advised by the DRO that this claim was denied because she was not shown to have a hearing loss disability (as the November 2008 examination found normal hearing.  The Veteran testified that her hearing acuity had declined during the interval since the November 2008 examination, and her representation requested another audiological evaluation.

On May 2012 VA audiological evaluation audiometry, puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
5
0
LEFT
0
5
5
0
15

Speech discrimination by Maryland CNC testing was 96 percent in the right ear and 100 percent in the left.  
Under governing law, service connection is awarded for disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the threshold matter that must be addressed here is whether or not the Veteran has (or during the pendency of the claim has had) a hearing loss disability.  Hearing loss disability for VA compensation purposes is defined by regulation (in 38 C.F.R. § 3.385).  The record does not show that at any time during the pendency of the instant claim (or during service as SNHL is a chronic disease warranting presumptive service connection if shown in service) the Veteran was found to have a hearing loss disability (as defined in 38 C.F.R. § 3.385).  Audiometry during service, on private November 2011 testing; and on VA examinations did not produce findings that satisfy the criteria in the § 3.385 definition of hearing loss disability.  Notably, in March 2017 written argument the Veteran's representative  acknowledged that no audiometry has found a hearing loss as defined in 38 C.F.R. § 3.385.  In the absence of evidence of a current hearing loss disability, the Veteran has not presented a valid claim for service connection for such disability.  See Brammer v. Derwinski, 3 Vet App. 223, 225, (1992).
In the March 2017 written argument, the Veteran cited to an article on "Hidden hearing loss" which states that researchers at University of Connecticut School of Medicine have developed a new hearing test that can identify hearing loss or deficits in some individuals considered to have normal or near-normal hearing in traditional tests.  The Board acknowledges that there may indeed be alternative testing that identifies hearing deficit not found on traditional audiometry.  The Board has no reason to question the appellant's reports that she has difficulty comprehending speech in certain circumstances.  Nonetheless, a governing regulation dictates that testing of hearing for VA compensation purposes must be in accordance with 38 C.F.R. § 4.85; governing statutes (38 U.S.C.A. §§ 1110, 1131) specify that service connection is to be awarded for disability; and a governing regulation (38 C.F.R. § 3.385) defines hearing loss disability (and it is not in dispute that the Veteran has not met that definition on official audiometry).  In its determinations the Board is bound by the controlling law and regulations.  See 38 U.S.C.A. § 7104 (c); 38 C.F.R. § 20.101 (a).  As there is no dispute regarding the critical fact in this matter, i.e., the Veteran does not have a hearing loss disability in either ear as defined in 38 C.F.R. § 3.385, the claim of service connection for bilateral hearing loss must be denied as a matter of law.  See 38 U.S.C.A. §§ 1110, 1131; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 
[The Veteran is advised that a future finding of a hearing loss disability in accordance with 38 C.F.R. § 3.385 may present a basis for reopening this claim.]

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


